DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 1/6/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
 
Claim Status
Claims 1, 6-8, 10-12, and 15 stand rejected. Claims 6 and 10 are newly cancelled. Claims 2-5, 9, 13, and 14 are previously cancelled. Claims 16-20 are newly added. Claims 1, 7-8, 11-12, and 15-20 are pending.

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. Applicant argues on Pg9 that Kim only “discloses brine with reference to cleaning and maintenance of the system…therefore teachings relating to brine have no relevance to, and cannot render obvious, the claimed invention.”  The Examiner respectfully disagrees. As previously mentioned, although Kim relates to softening hard water, Kim indicates in Pr[36] that the hard water contains ionic substances such as potassium, magnesium, sodium, bicarbonate, sulfuric acid, chlorine, silicon dioxide, iron and manganese. Furthermore Kim indicates injecting brine into the water (Kim Pr[9]). The hard water that flows through the nanofiltration device that may contain a reverse osmosis membrane (i.e. the membrane will filter out the ionic substances). Additionally, the claims indicate treating a feed water that contains minerals. The fluid stream of Kim is further seen to contain minerals (e.g. hard water contains ionic substances such as potassium, magnesium, sodium, bicarbonate, sulfuric acid, chlorine, silicon dioxide, iron and manganese), and thus meets the claimed limitation of a feed water.

Applicant further argues on Pg10 the pH adjustment step. The Examiner notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims.

Applicant’s arguments, see Arguments/Remarks, filed 1/6/2021, with respect to 112b rejections have been fully considered and are persuasive.  The 112b rejections of claims 1-8, 10-12, and 15 has been withdrawn. 

Response to Amendment
Specification
Applicant’s original disclosure is objected to for failing to disclose the claimed subject matter in claims 16-20. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites “wherein pH of feed water supplied at the feed water input of the second reverse osmosis stage is increased to at least 11.” and claim 18 recites “adjusting pH of the treated water from the fluidized bed crystallizer to at least 11.” Applicant further cites the original disclosure par. [32-33] to provide support. However, upon further examination, the passages recited for support from Applicant indicates that, “the entire second pass 12 can be operated at a higher pH level for example at least pH 11” and further in par. [33] that generically “the pH of the feed water can be increased before it is supplied to the fluidized bed crystallizer.” The original disclosure does not indicate that the feed water supplied to the input of the second reverse osmosis stage is increased to at least 11. Furthermore, par. [32] only indicates that the entire stage may be operated at a higher pH level, not the particular feed water at a particular stage.
Claim 17 recites “wherein pH of feed water in the brine recycling line is increased to at least 11.” For similar reasons as recited in claim 16, claim 17 does not indicate that the sole feed water in the brine recycling line is increased to at least 11, but rather the entire stage may be operated at a higher pH; and that generically indicated, the pH of the feed water can be increased before being supplied to a fluidized bed crystallizer.
Claim 19 recites “adjusting pH of the brine to at least 11 before the brine is passed to the fluidized bed crystallizer.” For similar reasons as recited in claim 16, claim 19 does not indicate that the sole input stream of the fluidized bed crystallizer is increased to at least 11, but rather the entire stage may be operated at a higher pH; and that generically indicated, the pH of the feed water can be increased before being supplied to a fluidized bed crystallizer.
Claim 20 recites “and wherein each of the further fluidized bed crystallizers is disposed between a pair of the further reverse osmosis stages where brine concentration approaches its maximum saturation.” Applicant’s original disclosure does indicate utilizing further reverse osmosis stages, and that the system contains a fluidized bed that is located between a pair of the further reverse osmosis stages. However, the original disclosure does not indicate that each of the fluidized bed reactors must be disposed between a pair of further reverse osmosis stages. The original disclosure’s figures also indicate that there is only a single fluidized bed crystallizer utilized. Lastly, Fig. 4 indicates “is an illustration of a further reverse osmosis system.” However, there is only one fluidized bed reactor utilized among the several further reverse osmosis system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 1, 7-8, 11, 17, and 19; Kim discloses a reverse osmosis desalination system for treating feed water, the feed water containing minerals (See Kim par. [1-3, 81]; softening hard water to purify raw water. Hard water contains impurities that include minerals and ions such as calcium and magnesium), the system comprising:
A) a reverse osmosis unit comprising a first reverse osmosis stage and a second reverse osmosis stage (See Kim Fig. 3, Pg5Pr3-5; nanofiltration device 20 may be a reverse osmosis membrane (RO). The first RO is the one directly connected to line 340. The second RO stage being unit 300 that is directly attached to line 310), each of the reverse osmosis stages having a feed water input, a product water outlet and a brine outlet (See Kim Fig. 2, Pg5Pr3-5; the RO units output a treated water through line 320 and outputs a retentate/brine stream. The retentate/brine stream, feeds into subsequent RO stages as the feed inlet), 
B) a pellet softening device, configured to remove minerals from brine received from at least one of the brine outlets (See Kim Fig. 3, Pg4Pr2-3, par. [63]; pellet softening apparatus 10 has a softening chamber 120 in which sand for softening the hard water, i.e. removes minerals. Par. [78]; Concentrated water having strong alkali is discharged into flow path 340 and moves towards the inlet port 130 of softening apparatus 10.),
C) wherein the pellet softening device receives the brine from the first reverse osmosis stage and passes treated water to the feed water input of the second reverse osmosis stage (See Kim Fig. 3, Pg4Pr3, par. [63]; flow path 340 moves towards the inlet port 130 of softening apparatus 10. The fluid discharge port 140 in softening apparatus 10 discharges the softened water into inlet 310 of RO 300),
D) wherein the second reverse osmosis stage is upstream of the first reverse osmose stage (See Kim Fig. 3; the 2nd RO, i.e. RO receiving direct fluid from inlet 310, is upstream from the RO that connects to the circulation passage 340), the pellet softening device being located in a brine recycling line (See Kim Fig. 3; pellet softener apparatus 10 is connected to circulation passage 340), such that brine from the second reverse osmosis stage is supplied to the feed water input of the first reverse osmosis stage (See Kim Fig. 3; the outlet from RO 300 that directly receives fluid from inlet 310 outputs a brine that travels through to the bottom RO, i.e. first RO. See Kim Pr[79]; concentrated water re-introduced through circulation flow path 340 has strong alkali.), and
E) at least one further reverse osmosis stage having a feed water input (See Kim Fig. 3; the middle RO stage has an inlet for the feed), the pellet softening device further passing treated water to the feed water input of the at least one further reverse osmosis stage (See Kim Fig. 3; pellet softener 10 feeds fluid into inlet 310, which travels further into the inlet of the middle RO stage).
Kim does not disclose utilizing a fluidized bed reactor. Kim however does indicate treating hard water via a pellet softening device and treats calcium carbonate by crystallizing it in the reactor (See Kim Pg4Pr2, par. [32]).
Mahvi relates to the prior art by studying the crystallization process for water softening (See Mahvi abstract, introduction), and further discloses that water hardness can be removed in a fluidized bed reactor called a pellet reactor. The design, setting up, starts up and reaching optimal condition for calcium carbonate crystallization process in a pellet reactor for the treatment of hard waters. Instead of precipitation of calcium carbonate which does not have any useful consumption and must be removed once in a while somehow, crystallization process in a fluidized bed reactor produces pure solid grain of calcite. These pellets can be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kim’s system that utilizes a pellet softening device, with Mahvi’s fluidized bed reactor called a pellet reactor in order to produce pure solid grain of calcite in the crystallization process in a fluidized bed reactor since both systems are looking to soften water and react calcium carbonate. The pellets may further be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 7: The system of claim 1, further comprising a first reverse osmosis pass and a second reverse osmosis pass, the second reverse osmosis pass comprising the first reverse osmosis stage and the second reverse osmosis stage (See Kim Fig. 3, par. [9]; the washing process occurs in cycles, depending on the state of hard water. The cycle through each RO pass will travel through the top and bottom RO stages, i.e. 2nd and 1st RO stages, respectively.).
Claim 8: The system of claim 1, further comprising a post-treatment unit, the post-treatment unit receiving at least a portion of the minerals removed by the fluidized bed crystallizer and being operable to reintroduce minerals to product water (See Kim Fig. 3-4, par. [48-51]; the slaked lime or caustic soda that has reacted with the sand discharges the furnace at 150, and can be reused for lime production/pellets. Additionally, apparatus 10 contains injection nozzle unit 210 that forms a light water path 211 on one side, and injects caustic soda or slaked lime into the softening chamber 120 in a mist state.).
Claim 11: The system of claim 1, wherein the fluidized bed crystallizer is configured to precipitate said minerals on a seed material (See Kim Fig. 3-4, par. [48-51]; the slaked lime or caustic soda that has reacted by crystallization around the sand).
Claim 17: The system of claim 1, wherein pH of feed water in the brine recycling line is increased to at least 11 (See Kim par. [78]; the filtration device 20 is concentrated in the alkaline components to a pH of 10~11).
Claim 19: The method of claim 12, further comprising: adjusting pH of the brine to at least 11 before the brine is passed to the fluidized bed crystallizer (See Kim par. [78]; the filtration device 20 is concentrated in the alkaline components to a pH of 10~11).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”), and further in view of Locke (US3,428,446).
Applicant’s claims are directed toward an apparatus.
Regarding claim 10; the combination of Kim and Mahvi discloses the system of claim 1 (See claim 1 supra), comprising the fluidized bed crystallizers being disposed between a pair of reverse osmosis stages (See Kim Fig. 3; pellet softener 10 is between the top and bottom RO stages).
Kim does not disclose a plurality of fluidized bed crystallizer. 
However, Kim indicates that when there are a plurality of filtration (RO) membranes provided, the amount of soft water and purified water integrated system is adjusted to the amount of caustic soda or slaked lime injected from the pellet softening device (See Kim Pg5Pr6-Pg6Pr2). 
Locke indicates utilizing a fluidized bed to contact particulate solids with ascending gasses to fluidize the solids and form a fluidized beds for carrying out chemical reactions (See Locke C1L26-28). Locke further indicates that the fluidized processes used in production may provide a single fluidized bed, however a more advanced processes may utilize a plurality of fluidized beds (See Locke C1L37-39).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that utilizes fluidized beds and further needs to adjust the amount of material utilized with the fluidized bed (i.e. pellet softening device) (See Kim Pg5Pr6-Pg6Pr2), with Locke’s utilization of a plurality of fluidized beds for carrying out chemical reactions (See Locke C1L26-28), since Locke indicates that utilizing a plurality of fluidized beds allows for a more advanced processes (See Locke C1L37-39). The multiple fluidized beds would further allow the increase in usage of chemicals/parts to carry out the chemical reaction. Additionally, that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”).
Applicant’s claims are directed toward a method.
Regarding claims 12 and 15; Kim discloses a method of operating a reverse osmosis desalination system for treating feed water (See Kim par. [1-3, 81]; softening hard water to purify raw water. Hard water contains impurities that include minerals and ions such as calcium and magnesium) comprising:
A) feeding water to be treated to a first reverse osmosis stage of a reverse osmosis desalination system (See Kim Fig. 3, Pg5Pr3-5; nanofiltration device 20 may be a reverse osmosis membrane (RO). The first RO is the one directly connected to line 340. The second RO stage being unit 300 that is directly attached to line 310. The RO units output a treated water through line 320 and outputs a retentate/brine stream. The retentate/brine stream, feeds into subsequent RO stages as the feed inlet. Par. [2, 36]; various impurities are contained in tap water or groundwater, such as chlorine, potassium, magnesium, sodium… (i.e. salts). The system of Kim removes the ionic substances (e.g. the recited impurities above of chlorine, potassium, magnesium, sodium…), i.e. desalinating.),
B) receiving brine from a brine outlet of the first reverse osmosis stage (See Kim Fig. 3, Pg5Pr3-5; The first RO is the one directly connected to line 340. The second RO stage being unit 300 that is directly attached to line 310. The RO units output a treated water through line 320 and outputs a retentate/brine stream. The retentate/brine stream, feeds into subsequent RO stages as the feed inlet),
C) passing the brine to pellet softening device to remove minerals, thereby generating treated water from the fluidized bed crystallizer (See Kim Fig. 3, Pg4Pr3, par. [63]; flow path 340 moves towards the inlet port 130 of softening apparatus 10.), 
D) passing the treated water from the pellet softening device to a feed water inlet of a second reverse osmosis stage of the reverse osmosis desalination system, the second reverse osmosis stage being upstream of the first reverse osmosis stage (See Kim Fig. 3, Pg4Pr3, par. [63]; The fluid discharge port 140 in softening apparatus 10 discharges the softened water into inlet 310 of RO 300. See Kim Fig. 3; the 2nd RO, i.e. RO receiving direct fluid from inlet 310, is upstream from the RO that connects to the circulation passage 340),
E) supplying brine from brine outlet of the second reverse osmosis stage to a feed water input of the first reverse osmosis stage (See Kim Fig. 3; the outlet from RO 300 that directly receives fluid from inlet 310 outputs a brine that travels through to the bottom RO, i.e. first RO.), and 
F) passing the treated water from pellet softening device to a feed water input of at least one further reverse osmosis stage See Kim Fig. 3; the outlet from RO 300 that directly receives fluid from inlet 310 outputs a brine that travels through to the bottom RO, i.e. first RO. See Kim Pr[79]; concentrated water re-introduced through circulation flow path 340 has strong alkali.).
Kim does not disclose utilizing a fluidized bed reactor. Kim however does indicate treating hard water via a pellet softening device and treats calcium carbonate by crystallizing it in the reactor (See Kim Pg4Pr2, par. [32]).
Mahvi relates to the prior art by studying the crystallization process for water softening (See Mahvi abstract, introduction), and further discloses that water hardness can be removed in a fluidized bed reactor called a pellet reactor. The design, setting up, starts up and reaching optimal condition for calcium carbonate crystallization process in a pellet reactor for the treatment of hard waters. Instead of precipitation of calcium carbonate which does not have any useful consumption and must be removed once in a while somehow, crystallization process in a fluidized bed reactor produces pure solid grain of calcite. These pellets can be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kim’s system that utilizes a pellet softening device, with Mahvi’s fluidized bed reactor called a pellet reactor in order to produce pure solid grain of calcite in the crystallization process in a fluidized bed reactor since both systems are looking to soften water and react calcium carbonate. The pellets may further be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 15: The method of claim 12, further comprising introducing at least some of the minerals removed by the at least one fluidized bed crystallizer into a post-treatment unit to re-mineralize the water (See Kim Fig. 3-4, par. [48-51]; the slaked lime or caustic soda that has reacted with the sand discharges the furnace at 150, and can be reused for lime production/pellets. Additionally, apparatus 10 contains injection nozzle unit 210 that forms a light water path 211 on one side, and injects caustic soda or slaked lime into the softening chamber 120 in a mist state.).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Mahvi, as applied to claims 1 and 12 above, respectively, and further in view of Suh (KR20070118056A; machine translation has been provided and claim mapped to).
Applicant’s claims are directed toward an apparatus.
Regarding claims 16 and 18; the combination of Kim and Mahvi discloses the system of claim 1 (See combination supra). The combination does not disclose wherein pH of feed water supplied at the feed water input of the second reverse osmosis stage is increased to at least 11. However, Kim does indicate removing ionic substances in order to purify the water (See Kim Pg6, par. [36]).
Suh relates to the prior art by disclosing a process of purifying sea water for consumption (i.e. desalination), and further discloses that the deep ocean water contains boron in the form of boric acid. Reverse osmosis filtration is difficult to treat boric acid to below a standard value, and thus adjusting the pH to a range of 9-11 converts boron to polyboric acid, which is then filtered by the secondary reverse osmosis (See Suh end of Pg36 to first half of Pg37).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that removes ionic substances in a water with Suh’s method of increasing the pH of the fluid to 9-11 prior to the reverse osmosis, in order to convert the boron in the fluid into a polyboric acid that can be filtered out by the reverse osmosis system (See Suh end of Pg36 to first half of Pg37).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 18: The method of claim 12, further comprising: adjusting pH of the treated water from the fluidized bed crystallizer to at least 11 (See combination supra claim 16). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”), and further in view of Locke (US3,428,446).
Applicant’s claims are directed toward an apparatus.
Regarding claim 20; Kim discloses a reverse osmosis desalination system for treating feed water, the feed water containing minerals (See Kim par. [1-3, 81]; softening hard water to purify raw water. Hard water contains impurities that include minerals and ions such as calcium and magnesium), the system comprising: 
A) a reverse osmosis unit comprising a plurality of reverse osmosis stages, the plurality of reverse osmosis stages comprising a first reverse osmosis stage, a second reverse osmosis stage (See Kim Fig. 3, Pg5Pr3-5; nanofiltration device 20 may be a reverse osmosis membrane (RO). The first RO is the one directly connected to line 340. The second RO stage being unit 300 that is directly attached to line 310), and further reverse osmosis stages (See Kim Fig. 1; the middle reverse osmosis stage that is between the lower first reverse osmosis stage, and the upper second reverse osmosis stage. Kim par. [65] further indicates that the nanofiltration device 20 may be provided with a plurality of filtration membranes 300 so that the purification process proceeds in multiple stages (i.e. there may be several filtration stages)), wherein each of the plurality of reverse osmosis stages comprises a feed water input, a product water outlet and a brine outlet (See Kim Fig. 2, Pg5Pr3-5; the RO units output a treated water through line 320 and outputs a retentate/brine stream. The retentate/brine stream, feeds into subsequent RO stages as the feed inlet), 
B) a pellet softening device configured to remove minerals from brine received from at least one of the brine outlets (See Kim Fig. 3, Pg4Pr2-3, par. [63]; pellet softening apparatus 10 has a softening chamber 120 in which sand for softening the hard water, i.e. removes minerals. Par. [78]; Concentrated water having strong alkali is discharged into flow path 340 and moves towards the inlet port 130 of softening apparatus 10.),  
C) wherein at least the pellet softening device receives the brine from the first reverse osmosis stage and passes treated water to the feed water input of the second reverse osmosis stage (See Kim Fig. 3, Pg4Pr3, par. [63]; flow path 340 moves towards the inlet port 130 of softening apparatus 10. The fluid discharge port 140 in softening apparatus 10 discharges the softened water into inlet 310 of RO 300), 
D) wherein the second reverse osmosis stage is upstream of the first reverse osmosis stage (See Kim Fig. 3; the 2nd RO, i.e. RO receiving direct fluid from inlet 310, is upstream from the RO that connects to the circulation passage 340), the first pellet softening device being located in a brine recycling line (See Kim Fig. 3; pellet softener apparatus 10 is connected to circulation passage 340), such that brine from the second reverse osmosis stage is supplied to the feed water input of the first reverse osmosis stage (See Kim Fig. 3; the outlet from RO 300 that directly receives fluid from inlet 310 outputs a brine that travels through to the bottom RO, i.e. first RO. See Kim Pr[79]; concentrated water re-introduced through circulation flow path 340 has strong alkali.), 
E) wherein the pellet softening device further passes treated water to the feed water input of one of the further reverse osmosis stages (See Kim Fig. 3; pellet softener 10 feeds fluid into inlet 310, which travels further into the inlet of the middle RO stage), and 
F) wherein each of the further fluidized bed crystallizers is disposed between a pair of the further reverse osmosis stages where brine concentration approaches its maximum saturation (See Kim par. [31, 33, 63, 79]; the filtration membrane 300 is converted into concentrated water which reintroduced to the pellet softening device. The concentrated water having strong alkali is discharged and flows back to the inlet of the pellet softening device for further processing (i.e. to remove more ions within the water).).
Kim does not disclose utilizing a fluidized bed reactor, a plurality of fluidized bed crystallizers comprising a first fluidized bed crystallizer, a second fluidized bed crystallizer, and further fluidized bed crystallizers. Kim however does indicate treating hard water via a pellet softening device and treats calcium carbonate by crystallizing it in the reactor (See Kim Pg4Pr2, par. [32]).
Mahvi relates to the prior art by studying the crystallization process for water softening (See Mahvi abstract, introduction), and further discloses that water hardness can be removed in a fluidized bed reactor called a pellet reactor. The design, setting up, starts up and reaching optimal condition for calcium carbonate crystallization process in a pellet reactor for the treatment of hard waters. Instead of precipitation of calcium carbonate which does not have any useful consumption and must be removed once in a while somehow, crystallization process in a fluidized bed reactor produces pure solid grain of calcite. These pellets can be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kim’s system that utilizes a pellet softening device, with Mahvi’s fluidized bed reactor called a pellet reactor in order to produce pure solid grain of calcite in the crystallization process in a fluidized bed reactor since both systems are looking to soften water and react calcium carbonate. The pellets may further be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
The combination still does not disclose utilizing a plurality of fluidized bed crystallizers comprising a first fluidized bed crystallizer, a second fluidized bed crystallizer, and further fluidized bed crystallizers. 
However, Kim indicates that when there are a plurality of filtration (RO) membranes provided, the amount of soft water and purified water integrated system is adjusted to the amount of caustic soda or slaked lime injected from the pellet softening device (See Kim Pg5Pr6-Pg6Pr2). 
Locke indicates utilizing a fluidized bed to contact particulate solids with ascending gasses to fluidize the solids and form a fluidized beds for carrying out chemical reactions (See Locke C1L26-28). Locke further indicates that the fluidized processes used in production may provide a single fluidized bed, however a more advanced processes may utilize a plurality of fluidized beds (See Locke C1L37-39).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that utilizes fluidized beds and further needs to adjust the amount of material utilized with the fluidized bed (i.e. pellet softening device) (See Kim Pg5Pr6-Pg6Pr2), with Locke’s utilization of a plurality of fluidized beds for carrying out chemical reactions (See Locke C1L26-28), since Locke indicates that utilizing a plurality of fluidized beds allows for a more advanced processes (See Locke C1L37-39). The multiple fluidized beds would further allow the increase in usage of chemicals/parts to carry out the chemical reaction. Additionally, that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mavis (US2008/0121585) – contains a fluidized bed between two RO systems, however fluid worked upon is contaminated groundwater plume (not directly a brine).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779   
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779